DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The claim objections to claim(s) 9-19 have been withdrawn in light of the instant amendment.
The 112(b) rejection to claim(s) 17-19 have been withdrawn in light of the instant amendment.
Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive. 
For Claims 1, 9 and 20, Applicant argues that that the cited references do not disclose the limitations.  The Office disagrees.
First, For Claim 1, Applicant argues that the cited references do not disclose the limitation related to memory controller…accesses …  concurrently with accessing… The Office disagrees.
		Willits teaches concurrently (Willits Fig. 2 [0029] The results of performing the nonlinear optimization technique can be written to the memory 104 (e.g., via the DMA controller 114), at operation 228. Concurrent with, or after the operation 228, the logic device 106 can write a data value to the status register 118 indicating the results are in the memory 104, at operation 230.)(i.e. the write operation to register concurrent with write operation to memory)
Mai and Willits are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Mai and Willits to modify the Mai’s system with Willits’ teaching. The motivation for doing so would be to have (Willits [0029]) concurrent or interspersed register operation and memory operation for efficient memory control.)
Next, For claim 20, Applicant argues as similar to Claim 1.
Next, For claim 9, Applicant argue that the cited references do not disclose the amended limitations a related to .. first time period .. and second time period.  The Office disagrees.
Willits discloses 
		initiates an access of a first portion of a memory partition at a predetermined first time; (Willits [0029] The results of performing the nonlinear optimization technique can be written to the memory 104 (e.g., via the DMA controller 114), at operation 228.) (operation 228 is an access to memory)
		initiates an access of a register at a predetermined second time during a time period in which the access of the first portion of the memory partition is occurring; (Willits Fig. 2 [0029] The results of performing the nonlinear optimization technique can be written to the memory 104 (e.g., via the DMA controller 114), at operation 228. Concurrent with, or after the operation 228, the logic device 106 can write a data value to the status register 118 indicating the results are in the memory 104, at operation 230.) (operation 230 is an access to register)
	The combination of Mai and Willits teaches the limitations of independent claims 1, 9 and 20.
Applicant’s arguments for dependent claims 2-8, 10-19 and 21 are based on their respective base independent claims 1, 9 and 20, which are addressed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mai et al. (US 20190348123 A1),  in view of Willits (US 20210365212 A1).  
Regarding Claim 1, Mai teaches
A device, comprising: (Mai [0002] Embodiments of the present disclosure relate generally to the field of semiconductor devices. More specifically, embodiments of the present disclosure relate to mode registers disposed on a memory die.)
a memory partition; a plurality of registers, wherein a first register of the plurality of registers when in operation controls an operation associated with a memory device comprising the memory partition; (Mai abst: A semiconductor device may include a plurality of memory banks (i.e. memory partition), a plurality of mode registers that may control an operational mode associated with each of the plurality of memory banks, and a set of global wiring lines coupled to each of the plurality of mode registers.) and a memory controller that when in operation accesses a first location of the memory partition (Mai Fig. 1 [0015] The processor or controller may provide various signals 15 to the memory device 10 to facilitate the transmission and receipt of data to be written to or read from the memory device 10. [0019] each memory bank 12 includes a bank control block 22) accessing the first register (Mai [0012] the signals received via the global wiring lines may cause a respective mode register to write data provided via the common data path into its respective memory component and read data stored in its respective memory component out to the common data path based on whether an address provided via the common address path corresponds to the respective mode register.)
	Mai does not teach and a memory controller that when in operation accesses a first location of the memory partition concurrently with accessing the first register
	However, Willits teaches a memory controller that when in operation accesses a first location of the memory partition concurrently with accessing the first register. (Willits Fig. 2 [0029] The results of performing the nonlinear optimization technique can be written to the memory 104 (e.g., via the DMA controller 114), at operation 228. Concurrent with, or after the operation 228, the logic device 106 can write a data value to the status register 118 indicating the results are in the memory 104, at operation 230.)(i.e. the write operation to register concurrent with write operation to memory)
Mai and Willits are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Mai and Willits to modify the Mai’s system with Willits’ teaching. The motivation for doing so would be to have (Willits [0029]) concurrent or interspersed register operation and memory operation for efficient memory control.
	Regarding Claim 2, Mai and Willits teach
The device of claim 1, wherein the memory controller in operation initiates a read of data from the first location of the memory partition as accessing the memory partition. (Mai Fig. 1 discloses memory partition. [0019] Further, the command decoder 32 may decode commands, such as read commands, write commands, mode-register set commands, activate commands, etc., and provide access to a particular memory bank 12 corresponding to the command, via the bus path 39. [0024] Data may be sent to and from the memory device 10, utilizing the command and clocking signals discussed above, by transmitting and receiving data signals 44 through the TO interface 16. More specifically, the data may be sent to or retrieved from the memory banks 12 over the datapath 46, which includes a plurality of bi-directional data buses.)
Regarding Claim 3, Mai and Willits teach
The device of claim 2, wherein the memory controller in operation receives the data from the first location of the memory partition as accessing the memory partition. (Mai Fig. 1 discloses memory partition. [0019] Further, the command decoder 32 may decode commands, such as read commands, write commands, mode-register set commands, activate commands, etc., and provide access to a particular memory bank 12 corresponding to the command, via the bus path 39… each memory bank 12 includes a bank control block 22 [0024] Data may be sent to and from the memory device 10, utilizing the command and clocking signals discussed above, by transmitting and receiving data signals 44 through the TO interface 16. More specifically, the data may be sent to or retrieved from the memory banks 12 over the datapath 46, which includes a plurality of bi-directional data buses.)
Regarding Claim 4, Mai and Willits teach
The device of claim 3, wherein the memory controller in operation initiates a read of a value stored in the first register subsequent to initiating the read of the data from the first location of the memory partition as accessing the first register. (Willits Fig. 2 [0030] Sometime after the operation 222, the processing circuitry 102 can poll the status register 118, at operation 232.)
Mai and Willits are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Mai and Willits to modify the Mai’s system with Willits’ teaching. The motivation for doing so would be to have (Willits [0029]) concurrent or interspersed register operation and memory operation for efficient memory control.
Regarding Claim 5, Mai and Willits teach
The device of claim 4, wherein the memory controller in operation receives the value from the first register subsequent to receiving the data from the memory partition. (Mai Fig. 1 discloses memory partition) (Willits [0030] The operation 232 can occur periodically, at a specified amount of time after the operation 222, after the processing circuitry 102 performs other operations (related or unrelated to the sparse matrix, A), or the like. [0049] The method 400 can further include, after writing the matrix data to the memory, polling the status register of the FPGA to determine whether the results are available. The method 400 can further include, in response to the status register including data indicating the operation results are available, retrieving the operation results from the memory.)
Mai and Willits are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Mai and Willits to modify the Mai’s system with Willits’ teaching. The motivation for doing so would be to have (Willits [0029]) concurrent or interspersed register operation and memory operation for efficient memory control.
Regarding Claim 6, Mai and Willits teach
The device of claim 5, wherein the memory controller in operation accesses a second location of the memory partition or a second memory partition of the semiconductor device subsequent to receiving the value from the first register. (Mai Fig. 1 discloses memory partition) (Willits [0035] The results of performing the nonlinear optimization technique can be written to the memory 104 (e.g., via the DMA controller 114), at operation 228. The processing circuitry 102 can then, sometime after the interrupt, at operation 234, retrieve operation results. [0016] The processing circuitry can initiate the DMA controller 114) (i.e. operation 234 accesses the memory subsequent to operation 228 receiving the value from register) 
Mai and Willits are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Mai and Willits to modify the Mai’s system with Willits’ teaching. The motivation for doing so would be to have (Willits [0029]) concurrent or interspersed register operation and memory operation for efficient memory control.
Regarding Claim 7, Mai and Willits teach
The device of claim 4, wherein the memory controller in operation receives the value from the first register prior to receiving the data from the memory partition. (Mai Fig. 1 discloses memory partition) (Willits [0035] The results of performing the nonlinear optimization technique can be written to the memory 104 (e.g., via the DMA controller 114), at operation 228. The processing circuitry 102 can then, sometime after the interrupt, at operation 234, retrieve operation results. [0016] The processing circuitry can initiate the DMA controller 114) (i.e.  operation 228 receives the value from register prior to operation 234 receiving data from the memory)
Mai and Willits are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Mai and Willits to modify the Mai’s system with Willits’ teaching. The motivation for doing so would be to have (Willits [0029]) concurrent or interspersed register operation and memory operation for efficient memory control.
Regarding Claim 8, Mai and Willits teach
The device of claim 7, wherein the memory controller in operation accesses a second location of the memory partition or a second memory partition of the semiconductor device subsequent to receiving the value from the first register. (Mai Fig. 1 discloses memory partition) (Willits [0035] The results of performing the nonlinear optimization technique can be written to the memory 104 (e.g., via the DMA controller 114), at operation 228. The processing circuitry 102 can then, sometime after the interrupt, at operation 234, retrieve operation results. [0016] The processing circuitry can initiate the DMA controller 114)  (i.e.  operation 234 accessing memory subsequent to operation 228 receiving the value from register)
Mai and Willits are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Mai and Willits to modify the Mai’s system with Willits’ teaching. The motivation for doing so would be to have (Willits [0029]) concurrent or interspersed register operation and memory operation for efficient memory control.
Regarding Claim 20, Mai teaches
A method, comprising: (Mai [0002] Embodiments of the present disclosure relate generally to the field of semiconductor devices. More specifically, embodiments of the present disclosure relate to mode registers disposed on a memory die. [0008] FIG. 5 illustrates a flow chart of a method for writing data to or reading data from a mode register within the memory device of FIG. 1)
initiating a memory access of a memory device via a memory controller; (Mai abst: A semiconductor device may include a plurality of memory banks, a plurality of mode registers that may control an operational mode associated with each of the plurality of memory banks, and a set of global wiring lines coupled to each of the plurality of mode registers. Fig. 1 [0015] The processor or controller may provide various signals 15 to the memory device 10 to facilitate the transmission and receipt of data to be written to or read from the memory device 10. [0019] each memory bank 12 includes a bank control block 22)
initiating, via a memory controller, a register access of the memory device (Mai [0012] the signals received via the global wiring lines may cause a respective mode register to write data provided via the common data path into its respective memory component and read data stored in its respective memory component out to the common data path based on whether an address provided via the common address path corresponds to the respective mode register. Fig. 1 [0015] The processor or controller may provide various signals 15 to the memory device 10 to facilitate the transmission and receipt of data to be written to or read from the memory device 10. [0019] each memory bank 12 includes a bank control block 22)
completing the memory access of the memory device; (Mai [0024] Data may be sent to and from the memory device 10, utilizing the command and clocking signals discussed above, by transmitting and receiving data signals 44 through the TO interface 16.) (i.e. completing memory access by sending data to and from the memory device)
and initiating a second memory access of the memory device via a memory controller. (Mai Fig. 1 [0015] The processor or controller may provide various signals 15 to the memory device 10 to facilitate the transmission and receipt of data to be written to or read from the memory device 10. [0019] each memory bank 12 includes a bank control block 22  [0025] To allow for higher data rates within the memory device 10, certain memory devices, such as DDR memory devices may utilize data strobe signals, generally referred to as DQS signals. The DQS signals are driven by the external processor or controller sending the data (e.g., for a write command) or by the memory device 10 (e.g., for a read command).) (i.e. initiating a memory access with each command)
Mai does not teach initiating a register access of the memory device concurrently with the memory access of the memory device; 
	However, Willits teaches initiating a register access of the memory device concurrently with the memory access of the memory device; (Willits Fig. 2 [0029] The results of performing the nonlinear optimization technique can be written to the memory 104 (e.g., via the DMA controller 114), at operation 228. Concurrent with, or after the operation 228, the logic device 106 can write a data value to the status register 118 indicating the results are in the memory 104, at operation 230.)(i.e. the write operation to register concurrent with write operation to memory)
Mai and Willits are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Mai and Willits to modify the Mai’s system with Willits’ teaching. The motivation for doing so would be to have (Willits [0029]) concurrent or interspersed register operation and memory operation for efficient memory control.
Regarding Claim 21, Mai and Willits teach
The method of claim 20, comprising completing the register access of the memory device prior to completing the memory access of the memory device. (Willits Fig. 2 [0027] The processing circuitry 102 can request the logic device 106 perform sparse matrix factorization, at operation 222. [0029] Concurrent with, or after the operation 228, the logic device 106 can write a data value to the status register 118 indicating the results are in the memory 104, at operation 230. [0030] Sometime after the operation 222, the processing circuitry 102 can poll the status register 118, at operation 232. At operation 234, the operation results are provided to the processing circuitry. The operation 232 can occur concurrently with the operations 226, 228, 230.)(i.e. register operation and memory operation can be concurrent or interspersed, operation 224 (data transfer to register) prior to operation 228 (write data to memory))
Mai and Willits are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Mai and Willits to modify the Mai’s system with Willits’ teaching. The motivation for doing so would be to have (Willits [0029]) concurrent or interspersed register operation and memory operation for efficient memory control.
Claim(s) 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willits (US 20210365212 A1),  in view of Mai et al. (US 20190348123 A1).  
Regarding Claim 9, Willits teaches
A device, comprising: (Willits [0008] Embodiments provide methods, systems, devices, and computer-readable media for processing a sparse matrix. [0014] The processing circuitry 102 can manage operation of the logic device 106, such as by writing to a control register 110 of the memory 104.)
a memory controller that when in operation: (Willits [0013] FIG. 1 The system 100 as illustrated includes processing circuitry 102, a memory 104, a logic device 106, and control circuitry 108. [0029] The results of performing the nonlinear optimization technique can be written to the memory 104 (e.g., via the DMA controller 114))
initiates an access of a first portion of a memory partition at a predetermined first time; (Willits [0029] The results of performing the nonlinear optimization technique can be written to the memory 104 (e.g., via the DMA controller 114), at operation 228.) (operation 228 is an access to memory)
initiates an access of a register at a predetermined second time during a time period in which the access of the first portion of the memory partition is occurring; (Willits Fig. 2 [0029] The results of performing the nonlinear optimization technique can be written to the memory 104 (e.g., via the DMA controller 114), at operation 228. Concurrent with, or after the operation 228, the logic device 106 can write a data value to the status register 118 indicating the results are in the memory 104, at operation 230.) (operation 230 is an access to register)
and initiates an access of a second portion of the memory partition at a predetermined third time occurring during the access of the first portion of the memory partition or subsequent to completion of the access of the first portion of the24MICS:0542 2020-0024.00memory partition or initiates an access of a second memory partition at the predetermined third time. (Willits Fig. 2 [0030] The interrupt can indicate to the processing circuitry 102 that the results of the matrix factorization are available in the memory 104. At operation 234, the operation results are provided to the processing circuitry.) (operation 234 is an access to memory subsequent to operation 228 access to memory)
	Willits does not teach portion of a memory partition.
	However, Mai teaches portion of a memory partition (Mai abst: A semiconductor device may include a plurality of memory banks, a plurality of mode registers that may control an operational mode associated with each of the plurality of memory banks, and a set of global wiring lines coupled to each of the plurality of mode registers.  Fig. 1 [0014] The memory device 10 represents a portion of a single memory chip (e.g., SDRAM chip) having a number of memory banks 12. Various other configurations, organization, and sizes of the memory banks 12 on the memory device 10 may be utilized depending on the application and design of the overall system.). Mai also discloses timing control and data control ([0019] In one embodiment, each memory bank 12 includes a bank control block 22, which provides the necessary decoding (e.g., row decoder and column decoder), as well as other features, such as timing control and data control, to facilitate the execution of commands to and from the memory banks 12.)
Willits and Mai and Mai are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Willits and Mai to modify the Willits’ system with Mai’s teaching. The motivation for doing so would be to have (Mai abst) a plurality of memory banks, a plurality of mode registers that may control an operational mode associated with each of the plurality of memory banks for efficient memory control.
Regarding Claim 10, Willits and Mai teach
The device of claim 9, wherein the memory controller when in operation completes transmission of a read command to the register or a write command to the register as the access of the register prior to initiating the access of the second portion of the memory partition or the access of the second memory partition at the predetermined third time. (Mai abst, Fig. 1 discloses plurality of memory partitions and plurality of mode registers) (Willits Fig. 2 [0029] The results of performing the nonlinear optimization technique can be written to the memory 104 (e.g., via the DMA controller 114), at operation 228. Concurrent with, or after the operation 228, the logic device 106 can write a data value to the status register 118 indicating the results are in the memory 104, at operation 230. [0030] The interrupt can indicate to the processing circuitry 102 that the results of the matrix factorization are available in the memory 104. At operation 234, the operation results are provided to the processing circuitry.)(the access of register (operation 230) prior to the access of memory (operation 234))
Willits and Mai and Mai are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Willits and Mai to modify the Willits’ system with Mai’s teaching. The motivation for doing so would be to have (Mai abst) a plurality of memory banks, a plurality of mode registers that may control an operational mode associated with each of the plurality of memory banks for efficient memory control.
Regarding Claim 11, Willits and Mai teach
The device of claim 10, wherein the memory controller when in operation completes transmission of a second read command to the register or a second write command to the register as an access of the register prior to initiating the access of the second portion of the memory partition or initiating the access of the second memory partition at the predetermined third time. (Mai abst, Fig. 1 discloses plurality of memory partitions and plurality of mode registers) (Willits Fig. 2 [0030] Sometime after the operation 222, the processing circuitry 102 can poll the status register 118, at operation 232. The interrupt can indicate to the processing circuitry 102 that the results of the matrix factorization are available in the memory 104. At operation 234, the operation results are provided to the processing circuitry.)( an access of register (operation 232) prior to the access of memory (operation 234)) 
Willits and Mai and Mai are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Willits and Mai to modify the Willits’ system with Mai’s teaching. The motivation for doing so would be to have (Mai abst) a plurality of memory banks, a plurality of mode registers that may control an operational mode associated with each of the plurality of memory banks for efficient memory control.
Regarding Claim 12, Willits and Mai teach
The device of claim 10, wherein the memory controller when in operation completes transmission of a second read command to a second register or a second write command to the second register as an access of the register prior to initiating the access of the second portion of the memory partition or initiating the access of the second memory partition at the predetermined third time.  (Mai abst, Fig. 1 discloses plurality of memory partitions and plurality of mode registers) (Willits Fig. 2 [0030] Sometime after the operation 222, the processing circuitry 102 can poll the status register 118, at operation 232. The interrupt can indicate to the processing circuitry 102 that the results of the matrix factorization are available in the memory 104. At operation 234, the operation results are provided to the processing circuitry.)( the access of register (operation 232) prior to the access of memory (operation 234)) 
Willits and Mai and Mai are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Willits and Mai to modify the Willits’ system with Mai’s teaching. The motivation for doing so would be to have (Mai abst) a plurality of memory banks, a plurality of mode registers that may control an operational mode associated with each of the plurality of memory banks for efficient memory control.
Regarding Claim 13, Willits and Mai teach
The device of claim 9, wherein the memory controller when in operation receives a value stored in the register or completes a write of the value to the register as the access of the25MICS:05422020-0024.00 register prior to initiating the access of the second portion of the memory partition or initiating the access of the second memory partition at the predetermined third time. (Mai abst, Fig. 1 discloses plurality of memory partitions and plurality of mode registers) (Willits Fig. 2 [0029] The results of performing the nonlinear optimization technique can be written to the memory 104 (e.g., via the DMA controller 114), at operation 228. Concurrent with, or after the operation 228, the logic device 106 can write a data value to the status register 118 indicating the results are in the memory 104, at operation 230. [0030] The interrupt can indicate to the processing circuitry 102 that the results of the matrix factorization are available in the memory 104. At operation 234, the operation results are provided to the processing circuitry.) (the access of register (operation 230) prior to the access of memory (operation 234))
Willits and Mai and Mai are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Willits and Mai to modify the Willits’ system with Mai’s teaching. The motivation for doing so would be to have (Mai abst) a plurality of memory banks, a plurality of mode registers that may control an operational mode associated with each of the plurality of memory banks for efficient memory control.
Regarding Claim 14, Willits and Mai teach
The device of claim 13, wherein the memory controller when in operation receives the value stored in the register as the access of the register prior to the memory controller receiving data from the memory partition as the access of the first portion of the memory partition. (Mai abst, Fig. 1 discloses plurality of memory partitions and plurality of mode registers) (Willits Fig. 2 [0027] The processing circuitry 102 can request the logic device 106 perform sparse matrix factorization, at operation 222. [0029] Concurrent with, or after the operation 228, the logic device 106 can write a data value to the status register 118 indicating the results are in the memory 104, at operation 230. [0030] Sometime after the operation 222, the processing circuitry 102 can poll the status register 118, at operation 232. At operation 234, the operation results are provided to the processing circuitry.)(i.e. register operation and memory operation can be concurrent or interspersed, operation 232 (the access of register to get value) prior to operation 234 (receiving data as the access of memory))
Willits and Mai and Mai are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Willits and Mai to modify the Willits’ system with Mai’s teaching. The motivation for doing so would be to have (Mai abst) a plurality of memory banks, a plurality of mode registers that may control an operational mode associated with each of the plurality of memory banks for efficient memory control.
Regarding Claim 15, Willits and Mai teach
The device of claim 14, wherein the memory controller when in operation completes transmission of a read command to a second register prior to the memory controller receiving data from the memory partition as the access of the first portion of the memory partition. (Mai abst, Fig. 1 discloses plurality of memory partitions and plurality of mode registers) (Willits Fig. 2 [0027] The processing circuitry 102 can request the logic device 106 perform sparse matrix factorization, at operation 222. [0029] Concurrent with, or after the operation 228, the logic device 106 can write a data value to the status register 118 indicating the results are in the memory 104, at operation 230. [0030] Sometime after the operation 222, the processing circuitry 102 can poll the status register 118, at operation 232. At operation 234, the operation results are provided to the processing circuitry.)(i.e. register operation and memory operation can be concurrent or interspersed, operation 232 (complete a read to a register) prior to operation 234 (receiving data as an access of memory))
Willits and Mai and Mai are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Willits and Mai to modify the Willits’ system with Mai’s teaching. The motivation for doing so would be to have (Mai abst) a plurality of memory banks, a plurality of mode registers that may control an operational mode associated with each of the plurality of memory banks for efficient memory control.
Regarding Claim 16, Willits and Mai teach
The device of claim 15, wherein the memory controller when in operation receives a second value stored in the second register prior to the memory controller receiving data from the memory partition as the access of the first portion of the memory partition. (Mai Fig. 1 [0014] discloses memory partition) (Willits Fig. 2 [0027] The processing circuitry 102 can request the logic device 106 perform sparse matrix factorization, at operation 222. [0029] Concurrent with, or after the operation 228, the logic device 106 can write a data value to the status register 118 indicating the results are in the memory 104, at operation 230. [0030] Sometime after the operation 222, the processing circuitry 102 can poll the status register 118, at operation 232. At operation 234, the operation results are provided to the processing circuitry.)(i.e. register operation and memory operation can be concurrent or interspersed, operation 232 (receive a value from register) prior to operation 234 (receiving data as an access of memory))
Willits and Mai and Mai are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Willits and Mai to modify the Willits’ system with Mai’s teaching. The motivation for doing so would be to have (Mai abst) a plurality of memory banks, a plurality of mode registers that may control an operational mode associated with each of the plurality of memory banks for efficient memory control.
Regarding Claim 17, Willits and Mai teach
The device of claim 13, wherein the memory controller when in operation completes the write of the value to the register as the access of the register prior to the memory controller writing data to the memory partition as the access of the first portion of the memory partition. (Mai abst, Fig. 1 discloses plurality of memory partitions and plurality of mode registers) (Willits Fig. 2 [0029] The results of performing the nonlinear optimization technique can be written to the memory 104 (e.g., via the DMA controller 114), at operation 228. Concurrent with, or after the operation 228, the logic device 106 can write a data value to the status register 118 indicating the results are in the memory 104, at operation 230.)
Willits and Mai and Mai are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Willits and Mai to modify the Willits’ system with Mai’s teaching. The motivation for doing so would be to have (Mai abst) a plurality of memory banks, a plurality of mode registers that may control an operational mode associated with each of the plurality of memory banks for efficient memory control.
 Regarding Claim 18, Willits and Mai teach
The device of claim 17, wherein the memory controller when in operation completes transmission of a write command to a second register prior to the memory controller receiving data from the memory partition as the access of the first portion of the memory partition.  (Mai abst, Fig. 1 discloses plurality of memory partitions and plurality of mode registers) (Willits Fig. 2 [0030] Sometime after the operation 222, the processing circuitry 102 can poll the status register 118, at operation 232.The interrupt can indicate to the processing circuitry 102 that the results of the matrix factorization are available in the memory 104. At operation 234, the operation results are provided to the processing circuitry.) (transmission of write to register (operation 230) prior to receive data from memory (operation 234))
Willits and Mai and Mai are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Willits and Mai to modify the Willits’ system with Mai’s teaching. The motivation for doing so would be to have (Mai abst) a plurality of memory banks, a plurality of mode registers that may control an operational mode associated with each of the plurality of memory banks for efficient memory control.
 	Regarding Claim 19, Willits and Mai teach
The device of claim 18, wherein the memory controller when in operation completes the writing of a second value to the second register prior to the memory controller receiving data from the memory partition as the access of the first portion of the memory partition. (Mai abst, Fig. 1 discloses plurality of memory partitions and plurality of mode registers) (Willits Fig. 2 [0029] Concurrent with, or after the operation 228, the logic device 106 can write a data value to the status register 118 indicating the results are in the memory 104, at operation 230.  [0030] Sometime after the operation 222, the processing circuitry 102 can poll the status register 118, at operation 232.The interrupt can indicate to the processing circuitry 102 that the results of the matrix factorization are available in the memory 104. At operation 234, the operation results are provided to the processing circuitry.) (complete writing to register (operation 230) prior to receive data from memory (operation 234)) 
Willits and Mai and Mai are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Willits and Mai to modify the Willits’ system with Mai’s teaching. The motivation for doing so would be to have (Mai abst) a plurality of memory banks, a plurality of mode registers that may control an operational mode associated with each of the plurality of memory banks for efficient memory control.








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                                                                                                                                                                                                                       /GAUTAM SAIN/Primary Examiner, Art Unit 2135